PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) (holding that the appellate court should affirm the trial court's judgment where "the record brought forward by the appellant is inadequate to demonstrate reversible error"); Dabas v. Boston Invr's. Grp., Inc., 231 So.3d 542, 546 (Fla. 3d DCA 2017) (concluding that the borrower's due process rights were not violated *485where the borrower's counsel received notice of, and participated fully at, a non-evidentiary hearing without objection and without seeking a continuance of the hearing).